Citation Nr: 1528554	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-25 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include generalized anxiety disorder, psychosis, not otherwise specified, depressive disorder, not otherwise specified, alcohol dependence, and cannabis dependence.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for obstructive sleep apnea.




REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1988 to May 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two ratings decision of the Department of Veterans Affairs (VA).  In February 2012, the Regional Office (RO) in Columbia, South Carolina, denied service connection for PTSD, anxiety, a back disorder, a right knee disorder, and for a left knee disorder.  In March 2012, the Veteran filed a notice of disagreement (NOD) as to those claims.

In July 2012, the RO in Winston-Salem, North Carolina, denied service connection for psychosis.  In September 2012, the Veteran filed a NOD as to that claim.

In June 2013, a statement of the case was issued as to each of the claims listed above.  Thereafter, in August 2013, the Veteran filed a substantive appeal (VA Form 9).

In July 2014, the RO in Winston-Salem denied service connection for obstructive sleep apnea.  In August 2014, the Veteran filed a NOD as to that claim; however, as is discussed below, a Statement of the Case (SOC) has not been provided as to this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for PTSD is addressed in the decision below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence establishes that the Veteran's currently diagnosed PTSD is related causally to his military service and combat.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for PTSD, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Analysis

The Veteran contends that his currently diagnosed PTSD is the result of his combat service.  Specifically, during his November 2011 VA examination, the Veteran stated that, during service in Southwest Asia, he was "scanning and firing" from a truck.  He stated that, although he could not tell, fellow soldiers with binoculars would inform him when he hit his targets.  In addition, he stated that, as he drove towards Baghdad, he saw dead bodies and body parts along the side of the road.  In a July 2013 statement, the Veteran also stated that he had to navigate his vehicle's driver through mine-clearing operations during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2014) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether a Veteran engaged in combat with the enemy.  See Gaines v. West, 11Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and that his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive of the stressor's occurrence and not further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD, in part, liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

Proof of combat participation generally is found in a Veteran's service personnel records.  A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was fighting vehicle infantryman and he served in Southwest Asia from January 1991 to May 1991, in Macedonia from December 1994 to May 1995, and in Bosnia-Herzegovina from December 1995 to March 1996.  He was awarded the Southwest Asia Service Medal with three Bronze Service Stars, the Kuwait Liberation Medal, and the Combat Infantryman Badge.

Based on the Veteran's DD Form 214 reflecting combat service in Southwest Asia, the Veteran's description of his experiences there, and affording him the benefit of the doubt, the Board finds that the Veteran's claimed combat-related stressors, including firing upon targets as a fighting vehicle infantryman, as well as witnessing dead bodies and body parts along the side of the road, are consistent with the places, types, and circumstances of the Veteran's military service.  See also Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013).

In connection with his claim, the Veteran was afforded a VA examination in November 2011.  After reviewing the Veteran's claims file, and conducting an examination of the Veteran, the examiner concluded that the Veteran's claimed in-service stressor did not meet Criterion A of the DSM-IV.  Overall, the examiner stated that there was no diagnosis of PTSD as the Veteran's symptoms did not meet the criteria for PTSD under the DSM-IV criteria.  Instead, the examiner diagnosed the Veteran with psychosis, not otherwise specified, alcohol intoxication, alcohol dependence, and cannabis dependence; however, no opinion was offered as to whether those diagnoses were related to the Veteran's military service.

In January 2012, an addendum opinion was obtained from a different VA examiner.  Following a review of the record, to include the Veteran's VA treatment records, service personnel records, and the November 2011 VA examination report, the new examiner indicated a present diagnosis of PTSD, pointing to the Veteran's VA treatment record, and opined that it was at least as likely as not that the Veteran's PTSD was incurred in or caused by the claimed in-service injury, event, or illness.  To support this opinion, the examiner pointed to VA treatment records that indicate multiple in-service events related to combat service in Southwest Asia.

In support of his claim, the Veteran submitted private treatment records from East Carolina Behavioral Health.  In a treatment note from September 2000, the Veteran complained of recurrent, intrusive memories of traumatic experiences in Southwest Asia, as well as Bosnia, and Kosovo.

The Veteran's VA treatment records reflect on-going treatment for PTSD.  For example, in September 2011, the Veteran was seen for a Mental Health Consult.  The staff psychologist noted the Veteran's social and military history, including his MOS.  During his examination, the Veteran's reported his in-service experiences, including his combat related stressors.  After discussing the Veteran's symptoms, including recurring intrusive thoughts of his military trauma, as well as persistent avoidance, persistent arousal, and depression, the psychologist diagnosed the Veteran with PTSD, generalized anxiety disorder, and alcohol dependence.  The psychologist also stated that the Veteran met the criteria for military-related PTSD.  

Another VA Mental Health Consult from November 2011 reflects a diagnosis of PTSD.  It was noted on Axis IV that the Veteran's psychosocial stressors included traumatic exposure during military service.

A VA treatment record from March 2013 notes that the Veteran "experienced significant trauma related to his combat experience in Desert Storm."  VA Mental Health Consult, March 2013.  The Veteran was diagnosed with PTSD, chronic; alcohol dependence; depression, not otherwise specified; and generalized anxiety disorder.

With regard to whether the Veteran has a valid diagnosis of PTSD that met the DSM-IV criteria, the Board notes that the November 2011 VA examination found that the Veteran did not meet the criteria for PTSD under the DSM-IV.  In light of the other evidence of record, including the Veteran's private and VA treatment records noted above, however, the Board finds that the Veteran has a valid diagnosis of PTSD during the pendency of his claim.

Furthermore, with regard to whether a nexus exists between the Veteran's current PTSD diagnosis and his military service, the Board finds that the January 2012 opinion was based upon a review of the Veteran's medical history and contained an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Therefore, the Board assigns great probative value to this opinion.  Furthermore, the January 2012 opinion is supported by the Veteran's post-service private and VA treatment records that relate the Veteran's current PTSD to his combat-related experiences serving in Southwest Asia.

In summary, and after resolving all reasonable doubt in the Veteran's favor, the Board concludes that the evidence supports a finding that the Veteran's PTSD is related to his military service and service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which the decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that the service treatment records currently associated with the Veteran's claims file date back to August 1994.  Associated with those records is a January 1998 letter indicating that the whereabouts of the Veteran's service treatment records prior to August 1994 were unknown.  As a complete copy of the Veteran's service treatment records are not associated with the claims file currently, in accordance with 38 C.F.R. § 3.159(c)(2), the AOJ should make an attempt to obtain the missing service treatment records through all appropriate channels, to include the National Personnel Records Center (NPRC).  In its request for the records, the AOJ is instructed to request from the repository a written response if the records do not exist or if the repository does not have them.

With regard to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the evidence of record shows that the Veteran has current multiple psychiatric disabilities other than PTSD, including generalized anxiety disorder; psychosis, not otherwise specified; depressive disorder, not otherwise specified; alcohol dependence; cannabis dependence.  Although the January 2012 examiner opined that the Veteran's PTSD was related to his military service, the examiner did not address the etiology of the Veteran's other acquired psychiatric disorders.  Furthermore, although the November 2011 examiner diagnosed the Veteran with psychosis, not otherwise specified, the examiner did not offer an opinion as to whether that condition was related to the Veteran's military service.  There is no medical evidence of record addressing whether these other acquired psychiatric disorders are secondary to or aggravated by the Veteran's newly service-connected PTSD.

With regard to the issues of entitlement to service connection for a right knee disorder, a left knee disorder, and a back disorder, the Board notes that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a),  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of a disability, (2) established that the Veteran suffered an event, injury, or disease in service, or has a presumptive disease during the presumptive period, (3) indicates that the claims disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Veteran has alleged that his right knee, left knee, and back disorders are related to his military service.  With regard to the Veteran's claim for entitlement to service connection for a back disorder, his service treatment records reflects complaints of low back pain.  In an April 1996 Report of Medical History, the Veteran complained that, in 1989, he developed low back pain during an exercise in Hohenfels, Germany.  That same record also reflects that, although the Veteran reported suffering from upper back pain prior in service, that pain was relieved by a lipoma excision in April 1993.  In that same Report of Medical History, the Veteran indicated that he suffered from swollen or painful joints as well as cramps in his legs.  

The Veteran's current treatment records (both VA and private) indicate ongoing treatment for his knees and back.  In a May 2014 private treatment note, the Veteran was diagnosed with L4-5, L5-S1 herniated nucleus pulposus, degenerative disc disease, facet arthropathy, foraminal stenosis, and chronic lower back pain.  VA treatment records indicate a diagnosis of bilateral knee arthralgia.  In his VA treatment records, the Veteran stated that he had never had problems with his knees or back prior to joining the service.  He also stated that he has had these problems since leaving service.

To date, the Veteran has not been afforded VA examinations to determine the nature and etiology of his right and left knee disorders or his back disorder.  In light of the foregoing evidence, and because the record does not contain sufficient competent medical evidence to decide the claim, the Board finds that examinations should be obtained on remand.  See McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With regard to the issue of entitlement to service connection for obstructive sleep apnea, following a July 2014 rating decision, in August 2014, the Veteran submitted a timely notice of disagreement with respect to that claim.  An SOC has not yet been promulgated on this issue.  When there has been an initial AOJ adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for the issuance of an SOC on this issue is necessary.  See Manlincon, 12 Vet. App. at 238.  This issue should be returned to the Board only if the Veteran perfects a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The AOJ should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Federal records repository, to include the National Personnel Records Center in St. Louis, Missouri (NPRC), and request the Veteran's complete service treatment records.  A copy of any request(s) made to an appropriate Federal records repository, and any reply, to include any records provided, should be included in the claims file.

2.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability other than PTSD, a right knee disorder, a left knee disorder, a back disorder, and/or for obstructive sleep apnea since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Send the Veteran and his attorney a statement of the case (SOC) on the issue of entitlement to service connection for obstructive sleep apnea.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

4.  Thereafter, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed back disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should provide an opinion as to whether any currently-diagnosed back disability(ies) is at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner is advised that the Veteran is competent to report in-service injuries, as well as continuity of symptoms following service, and that the Veteran's lay statements should be considered in formulating the requested opinion.

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.  

5.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed right knee and left disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should provide an opinion as to whether any currently-diagnosed right knee and/or left disability(ies) are at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner is advised that the Veteran is competent to report in-service injuries, as well as continuity of symptoms following service, and that the Veteran's lay statements should be considered in formulating the requested opinion.

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

6.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed acquired psychiatric disability other than PTSD.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify any acquired psychiatric disability other than PTSD currently experienced by the Veteran, if possible.  The examiner next should provide an opinion as to whether any currently diagnosed acquired psychiatric disability is at least as likely as not (50 percent probability or more), related to a disease or injury in service.  The examiner finally should provide an opinion as to whether the Veteran's service-connected PTSD caused or aggravated any currently diagnosed acquired psychiatric disability.

The examiner is advised that the Veteran is competent to report in-service injuries, as well as continuity of symptoms following service, and that the Veteran's lay statements should be considered in formulating the requested opinion.

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

7.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


